           Case 1:18-vv-00336-UNJ Document 46 Filed 01/21/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0336V
                                         UNPUBLISHED


    JOHN MORGAN,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: December 18, 2019
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages;
                                                              Pneumococcal Conjugate Vaccine;
                        Respondent.                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)


Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

        On March 6, 2018, John Morgan filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a pneumococcal conjugate vaccine, Prevnar 13,
that was administered to him on March 13, 2017. Petition at 1; Stipulation, filed
December 17, 2019, at ¶¶ 2, 4. Petitioner further alleges that he suffered the residual
effects of his alleged injury for more than six months. Petition at 2; Stipulation at ¶ 4.
“Respondent denies that petitioner sustained a SIRVA table injury; denies that the
pneumococcal conjugate vaccine caused petitioner’s alleged SIRVA injury, shoulder
injury, or any other injury; and denies that his current condition is a sequela of a
vaccine-related injury.” Stipulation at ¶ 6.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00336-UNJ Document 46 Filed 01/21/20 Page 2 of 7



        Nevertheless, on December 17, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $85,000.00, in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:18-vv-00336-UNJ Document 46 Filed 01/21/20 Page 3 of 7
Case 1:18-vv-00336-UNJ Document 46 Filed 01/21/20 Page 4 of 7
Case 1:18-vv-00336-UNJ Document 46 Filed 01/21/20 Page 5 of 7
Case 1:18-vv-00336-UNJ Document 46 Filed 01/21/20 Page 6 of 7
Case 1:18-vv-00336-UNJ Document 46 Filed 01/21/20 Page 7 of 7
